       1:20-cv-01139-JES-JEH # 29           Page 1 of 2                                            E-FILED
                                                      Friday, 07 August, 2020 12:55:40 PM
                                                              Clerk, U.S. District Court, ILCD
                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS
                                PEORIA DIVISION

MAVIDEA TECHNOLOGY GROUP,                          )
LLC                                                )
                                                   )
                      Plaintiff,                   )
       vs.                                         )       Case No.: 1:20-CV-1139
                                                   )          (Jury Demanded)
JAMIE WARMBIR; CHARLOTTE                           )
WARMBIR; WARMBIR IT SOLUTIONS, LLC,                )
an Illinois limited liability company;             )
                                                   )
                      Defendants.                  )

                              CERTIFICATION OF COUNSEL

To:    Mr. A. Christopher Cox
       Cox & Fulk, LLC
       202 N. Center Street
       Bloomington, IL 61701
       E-Mail: christophercox@coxandassoc.com

       NOW COMES the Plaintiff, MAVIDEA TECHNOLOGY GROUP, LLC, by Michael A.
Powell, and Jason Bartell, of Bartell Powell LLP, and certifies that it has this date (August 7,
2020) served upon the Defendants, JAMIE WARMBIR, CHARLOTTE WARMBIR and WARMBIR IT
SOLUTIONS, LLC, the following discovery.
       Plaintiff’s Supplemental FRCP Rule 33 Interrogatories to Charlotte Warmbir;
       Plaintiff’s Supplemental FRCP Rule 33 Interrogatories to Jamie Warmbir and Warmbir
               IT Solutions, LLC;
       Plaintiff’s Supplemental FRCP Rule 34 Request for Production to Charlotte Warmbir;
       Plaintiff’s Supplemental FRCP Rule 34 Request for Production to Jamie Warmbir and
               Warmbir IT Solutions, LLC.


DATED: August 7, 2020                              MAVIDEA TECHNOLOGY GROUP, LLC



                                                   By:     /S/ Michael A. Powell
                                                              Michael A. Powell
                                                              ARDC#: 6257615




                                               1
            1:20-cv-01139-JES-JEH # 29                                Page 2 of 2




                                                  CERTIFICATE OF SERVICE

        I hereby certify that on August 7, 2020, the foregoing Certification of Counsel was filed
electronically serving discovery upon Charlotte Warmbir, Jamie Warmbir, and Warmbir IT
Solutions, LLC using the CM/ECF system which will send notification of such filing to the
following:

           Mr. A. Christopher Cox
           Mr. J. Harrison Fulk
           Cox & Fulk, LLC
           202 N. Center Street
           Bloomington, IL 61701
           E-Mail: christophercox@coxandassoc.com
           E-Mail: jakefulk@cxflegal.com


                                                                                                  /S/ Michael A. Powell




BARTELL POWELL LLP
Jason S. Bartell # 6255602
Michael A. Powell # 6257615
10 E. Main Street
Champaign, IL 61820
Phone: 217-352-5900
Fax: 217-352-0182
Primary Email: jbartell@bartellpowell.com
Primary Email: mpowell@bartellpowell.com
Secondary Email: kwoolridge@bartellpowell.com




S:\History\BP\Mavidea.Warmbir-811001\Mavidea v. Warmbir, et al.-811001\Certification.Counsel.Disc.080720.kw.docx




                                                                           2
